Citation Nr: 1448981	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  07-20 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 60 percent for status-post total right knee arthroplasty, from October 1, 2007, to include entitlement to a separate evaluation for instability of the right knee.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to May 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).

This case has previously been before both the Board and the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Board considered the issues listed above, as well as the issue of entitlement to an increased rating for a right knee disability prior to August 15, 2006.  The Board remanded all issues for further development.  

When the case returned to the Board in December 2013, the Board granted in part and denied in part the issue of entitlement to an increased rating for a right knee disability prior to August 15, 2006.  The Board granted an increased, 60 percent rating for status post total right knee arthroplasty from October 1, 2007.  The Board remanded the issue of entitlement to a TDIU.

The Veteran appealed the issue of the denial of a rating in excess of 60 percent since October 1, 2007 to the Court.  In an August 2014 Joint Motion for Remand (Joint Motion), the parties before the Court noted that they did not wish to disturb the Board's decision with regard to the Veteran's rating prior to August 15, 2006.  With regard to the 60 percent rating granted since October 1, 2007, the parties concluded that the Board's decision on this issue must be vacated, as the Board did not discuss whether a separate rating for instability could be assigned. 

Meanwhile, in a July 2014 supplemental statement of the case, VA's Appeals Management Center denied entitlement to a TDIU, and it separately denied the issue of entitlement to an increased rating for a right knee disability prior to August 15, 2006.  

As a result of this development, only two issues remain before the Board: entitlement to a disability rating in excess of 60 percent for status-post total right knee arthroplasty, from October 1, 2007, and entitlement to a TDIU.  Though the July 2014 SSOC addressed the issue of entitlement to an increased rating prior to August 15, 2006, the Board's decision on this issue in December 2013 is final; this issue is not before the Board.  


FINDINGS OF FACT

1.  Since October 1, 2007, the Veteran's right knee has shown only occasional slight instability.  

2.  In an August 2014 letter, the Veteran asked to withdraw his appeal for entitlement to a TDIU.   


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent disability rating, but no higher, for instability of the right knee, since October 1, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.14, 4.68, 4.71a, Diagnostic Codes 5055, 5257 (2014).  

2.  The criteria for withdrawal of the appeal of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process and Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Here, an extended recitation of the duties to notify and to assist is not required.  In its previous decision, the Board explained why the duties to notify and to assist had been satisfied.  "[W]hen an attorney agrees to a joint motion for remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion."   Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014).  Though the Joint Motion did instruct the Board "to conduct a critical examination of the justification for its previous decision," the Veteran and his counsel made no argument as to any insufficiency in the duties to notify or to assist.  Instead, the August 2014 Joint Motion focused exclusively on the Board's lack of a discussion regarding a separate rating for instability.  In light of this fact, the Board shall not discuss this matter further.  

With regard to due process requirements, the Board recognizes that where a case has been remanded to the Board, the order of the Court constitutes the law of the case, and the Board is bound to follow the Court's mandate.  See Winslow v. Brown, 8 Vet. App. 469, 472 (1996).  The Board has done so here, explicitly considering the issue raised by the Joint Motion and granting a separate benefit to the Veteran.  

Finally, as the Veteran has requested a withdrawal of his TDIU claim, no discussion of due process or of the VCAA is required with regard to this issue.  

II.  Increased Rating Claim

In its December 2013 decision, the Board determined that since the Veteran's right knee replacement in August 2006, his disability has been manifested by chronic residuals consisting of severe painful motion and weakness.  Accordingly, the Board concluded that a 60 percent rating for the Veteran's status-post total right knee arthroplasty had been met under Diagnostic Code 5055.  

In the August 2014 Joint Motion, the parties determined that remand was warranted for the Board to consider "whether [the Veteran] was entitled to a separate rating for instability of his right knee under [38 C.F.R. § 4.71a, Diagnostic Code] 5257."  The parties made no other arguments regarding the Veteran's right knee disability; accordingly, the Board's decision here focuses on the issue identified by the parties.  Carter, 26 Vet. App. at 542-43.

Instability of the knee is governed by 38 C.F.R. § 4.71, Diagnostic Code 5257, covering other impairments of the knee, including recurrent subluxation or lateral instability.  That diagnostic code assigns a 10 percent rating for slight impairment, a 20 percent rating for moderate impairment, and a 30 percent rating for severe impairment.  Id.  

Following the Veteran's August 2006 surgery and from October 1, 2007 and onward, there is only sporadic evidence of the Veteran's suffering from instability in his right knee.  

Records demonstrating instability include a September 2007 private treatment record from Dr. J.E.L., noting that the Veteran had "typical anterior instability" in his prosthesis, though his "collateral ligaments seem stable."  

A January 2008 letter from H.F.P, Jr., DPM, stated that the Veteran's knee and leg pain were causing an abnormal gait, leading to much pain and instability.  It is not clear from this letter whether Dr. H.F.P. was attributing this instability to the Veteran's left or right knee, or whether such instability was the result of the Veteran's service-connected knee replacement or was related to his nonservice-connected peripheral neuropathy or foot problems.  

A November 2010 VA orthopedic consult note revealed mild varus and valgus laxity in the Veteran's right knee.  At a January 2011 VA examination, the Veteran denied suffering from subluxation or dislocation, but endorsed instability.  Upon examination, the examiner did not diagnose the Veteran as suffering from instability.   

Numerous other records show that the Veteran has either denied or not been found to suffer from instability in his right knee.  A June 2006 VA treatment record found that the Veteran's right knee was stable to valgus and varus stress.  At a September 2008 VA examination, the Veteran denied suffering from subluxation or instability in his right knee.  Upon examination, the examiner found no evidence of instability.  

A November 2008 VA orthopedic note reflects that the Veteran's right knee was "stable to [valgus and varus] stress."  A November 2009 note reflects that the Veteran had no effusion or laxity.  A December 2011 VA orthopedic note reflects that the Veteran was table to valgus and varus stress.  A February 2014 VA examination found that the Veteran had normal stability tests in his right knee.  

Based on this evidence, the Board concludes that a separate, 10 percent rating for instability of the right knee is proper, particularly when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  As this evidence shows, the Veteran's instability has been inconsistent at best.  When it has been found, as in November 2010, it has been described as mild.  Absent evidence of more severe or more consistent symptoms, a 20 percent or higher rating for instability is not warranted.  

Two additional factors must be discussed prior to granting this separate rating.  First, the assignment of a separate rating for instability would not violate the rule against pyramiding.  Pursuant to VA regulation, "the evaluation of the same disability under various diagnoses is to be avoided."  38 C.F.R. § 4.14.  That said, Diagnostic Codes 5055 (under which the Veteran is currently rated) and 5257 cover different manifestations of knee symptoms.  Cf. 38 C.F.R. § 4.71a, Diagnostic Code 5055 (covering prosthetic replacement of the knee joint resulting in chronic residuals consisting of severe painful motion or weakness in the affected extremity), with 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Accordingly, the Board concludes that it may assign a separate rating for instability without violating this regulation.

The second factor, the amputation rule, is more problematic.  That rule states that "the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were the amputation to be performed."  38 C.F.R. § 4.68.  

Amputations involving the lower extremities are governed by 38 C.F.R. § 4.71a, Diagnostic Codes 5160-5173.  Diagnostic Codes 5162 to 5164 provide for a 60 percent rating for amputation at mid-thigh level to the level of the leg not improvable by prosthesis controlled by natural knee action.

Here, the assignment of a separate rating for instability would violate the amputation rule; the RO will most likely be precluded from granting the Veteran any greater monetary benefit as a result of this action.  That said, while this assignment may not result in any greater monetary benefit to the Veteran, it will still more closely reflect his current disability picture.  Further, should the Veteran's rating under Diagnostic Code 5055 be reduced based on later improvement, the assignment of this separate rating would ensure that the Veteran's complete disability picture is contemplated by his overall rating because, under those circumstances, the amputation rule would not be applicable.

Finally, as to extraschedular consideration, the Veteran's service-connected status-post right knee replacement results in inconsistent instability in his right knee.  The rating criteria for instability reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluation for the service-connected instability is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2014).  

In summary, the Board finds that a separate, 10 percent rating for instability of the right knee is warranted and shall be granted.  


III.  TDIU

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In an August 2014 letter to VA, the Veteran stated: "I wish to withdraw my appeal for entitlement to a total disability rating based on individual unemployability."  Given this statement, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review the appeal of this issue, and the Veteran's TDIU claim must be dismissed.  


ORDER

A separate 10 percent rating, but no higher, for instability of the right knee is granted, subject to the laws and regulations governing the payment of this award, including the amputation rule.

The appeal of the issue of entitlement to a TDIU is dismissed.  



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


